It is a 
special pleasure for me to address the General 
Assembly at its sixty-third session. Allow me to 
congratulate the Assembly President on his election to 
his high position. Albania welcomes cooperation with 
him. I would like to take this opportunity to assure the 
President of the full support of my country. I would 
also like to express my highest praise to Secretary-
General Ban Ki-moon for his vision and continuous 
efforts to revitalize and to reform our Organization, the 
United Nations.  
 Allow me also to confirm Albania’s commitment 
to a strong and coherent United Nations, capable of 
successfully tackling the challenges we currently face. 
We fully support the joint initiatives and actions aimed 
at strengthening collective peace and security in order 
to achieve sustainable and long-term development to 
promote human rights and international cooperation. 
We consider that reform of the Organization in all its 
aspects is possible only through cooperation, dialogue 
and consensus.  
 The global fight against terrorism, especially 
through guaranteeing an effective response to this 
collective threat, demands that the United Nations 
continue to play a very important role. My country, 
Albania, has very actively met its responsibilities in the 
global fight against terrorism. In compliance with the 
United Nations Global Counter-Terrorism Strategy, 
which the General Assembly unanimously passed on  
8 September 2006, Albania continues to be a stability 
factor in the region and beyond through its moderating 
and constructive policy. It contributes with 
peacekeeping troops in the framework of the United 
Nations and other security organizations in 
Afghanistan, Iraq, Georgia and Bosnia and 
Herzegovina. It recently deployed 68 troops to Chad as 
part of the European Union-led peacekeeping force. 
Albania is also working to enhance its domestic 
capacities to enable a greater presence in aiding global 
  
 
08-51839 38 
 
peace and security by deepening its cooperation with 
the United Nations in the field of peacekeeping 
operations.  
 Albania has already become part of the United 
Nations system-wide coherence effort for reform of the 
Organization by willingly joining the One United 
Nations initiative. It fully supports this project and is 
actively working with United Nations agencies to secure 
new ways of partnership in the fields of development, 
humanitarian assistance and the environment. One United 
Nations is being carried out in full respect for national 
sovereignty and national ownership of development and 
in compliance with the needs and priorities of our 
country, especially of the integration to the European 
Union (EU) and meeting the Millennium Development 
Goals (MDGs).  
 As a pilot country, we are aware of this 
responsibility, and we will do everything possible to 
turn this initiative into a tangible success. In my 
country the MDGs are not viewed simply as 
development objectives, but also as a means for 
growth. Albania has nationalized the MDGs by drafting 
and following step-by-step implementation instructions 
for the zonal strategies of development. It has also 
added one more objective: that of good governance. 
Keeping in mind experiences to date, meeting the 
MDGs in countries with small and medium incomes 
demands continuous support from the national 
leadership, a more efficient use of resources and a 
closer partnership among all the players — in 
Governments, the international community and civil 
society.  
 We are very active in the framework of the 
Alliance of Civilizations, and we are convinced that 
this initiative already presents a political instrument of 
the United Nations to build peace in the broader 
meaning of the term. Following up that commitment, 
Albania has compiled a national strategy of 
intercultural dialogue, which reflects the centuries-old 
tradition of full religious harmony and understanding.  
 Climate change presents a global concern and 
threat, and as such it affects my country as well. 
Albania considers it a priority issue and assesses it in 
the framework of the implementation of the One 
United Nations initiative. It joins the international 
community with determination in the challenge of 
global climate change and modestly contributes to 
reducing emissions quotas to secure a better and a 
more developed future.  
 The world food crisis continues to be one of the 
most complex challenges faced by humanity. It not 
only affects the health and survival of millions of 
people all over the world, but directly threatens 
political and economic stability by seriously putting 
into question the achievement of the MDGs. The 
causes of this crisis are numerous and complex. As 
such, they demand a multilevel, coherent and well-
coordinated response. My country hails the Secretary-
General’s establishment of the High-Level Task Force 
on the Global Food Security Crisis.  
 Albania is undertaking a full programme of 
institutional, economic and legal reforms through 
which we aim to transform Albania into a country 
attractive to foreign investments, with a market open to 
free enterprise. I have the pleasure to point out that the 
latest World Bank report listed Albania as second 
among countries that have implemented successful 
reforms to facilitate business practices during 2007 and 
2008.  
 Albania has gained the status of a medium-
income country, and I believe that this progress must 
be consolidated in compliance with the new challenges 
of development. The national strategy for development 
and integration has determined our vision for the next 
seven years of Albania as a country of high democratic 
standards, fully guaranteeing the fundamental human 
rights, with its sustainable economic and social 
development aimed at integrating into NATO and the 
European Union, as well as harmonizing with the 
MDGs — a country providing a better and safer life to 
future generations.  
 Albania enjoys a solid and irreversible 
relationship with the EU. The Stabilization and 
Association Agreement serves as our guide, and the 
primary objective is the conclusion of the ratification 
agreement by the end of this year. The European 
countries and the European Commission have invested 
considerably in Albania. We have responded to this 
contribution not only with natural gratitude, but also 
with concrete commitments and with joint and 
coordinated work programmes in the fields of good 
governance, institutional functioning and economic 
growth and in the fight against organized crime and 
corruption.  
 
 
39 08-51839 
 
 Albania’s path towards full Euro-Atlantic 
integration is widely supported by the Albanian public 
and its political spectrum. In particular, the invitation 
to join NATO at the Bucharest Summit, the signing of 
the alliance and the protocols on 8 July 2008 and the 
ongoing ratification process all mark historic 
achievements for Albania and are a positive assessment 
of the new and tangible Albanian reality. Albania will 
respond to this assessment with greater responsibility 
and determination in the face of the obligation that 
stems from full-fledged membership in the alliance, 
which will serve peace and security not only in the 
Balkans, but in the Mediterranean region and beyond.  
 Albania pays particular attention to the 
strengthening of multilateral regional relations. It 
seriously encourages the process of regional 
cooperation by being an active partner in all of the 
initiatives undertaken in South-East Europe. That 
engagement serves to promote good neighbourliness, 
strengthening security, building trust among the 
regional countries, stability and full integration of all 
the countries in the region in the Euro-Atlantic 
structures.  
 Challenges such as the fight against terrorism, 
organized crime, arms proliferation and border 
management have an interlinked character that can be 
overcome only through joint actions, initiatives and 
commitment. We will continue to play the same 
constructive role for our benefit and for that of the 
whole region.  
 Albania considers the foundation of the 
independent and sovereign State of Kosovo as the most 
important historical event and development of our 
region at the beginning of this century. An independent 
and democratic Kosovo, oriented towards Euro-
Atlantic integration, is the just and most sustainable 
solution. It is an example of the most successful 
investment made by the international community 
towards the implementation of the rule of law, to long-
term stability and peace and development in the 
Balkans and beyond.  
 The independence of Kosovo finally frees that 
part of Europe from the nightmare of war, of  
inter-ethnic conflicts and of ethnic cleansing and 
genocide. It fulfils and respects the free will of the 
people to break free from political oppression, 
historical injustices and the inability to develop. 
Kosovo is no longer being led by the failed Yugoslavia, 
nor by the new moderate Yugoslavs. It is being led by 
the principles of a civilized Europe and those of the 
universalized United Nations.  
 Albania encourages the people and the 
Government of Kosovo in their commitment to build a 
democratic and multi-ethnic society in which, 
regardless of ethnic considerations, its every citizen 
will feel like a free man in his home and on his 
property. The new constitution of Kosovo and the 
Ahtisaari package meet the highest standards of human 
rights and offer widespread protection to all the 
communities living in Kosovo, especially to the Serbs 
of Kosovo.  
 We are convinced that, following the guidelines 
of the Secretary-General of the United Nations, all 
necessary actions will be taken as soon as possible: the 
United Nations presence will be reconfigured and the 
European Union Rule of Law Mission Kosovo — 
EULEX — will be spread over the entire territory of 
Kosovo, thus avoiding any vacuum of power and 
imposition of competences on top of each other and 
preventing any possible regressive attempt, regardless 
of where it may have originated, against this Euro-
Atlantic process.  
 Albania deems as unfounded the efforts to draw 
parallels between Kosovo and the regions of Georgia — 
Abkhazia and South Ossetia. Numerous historical, 
judicial, constitutional, political and demographic 
arguments demonstrate that Kosovo is a unique case — 
a sui generis case — and the solution implemented is 
unique as well. As such, it does not and cannot serve as 
a model to solve other conflicts either in the region or 
beyond it. Any political, economic, military or 
diplomatic endeavour against the consolidation or 
soundness of the State of Kosovo would be a hopeless 
attempt against its process of integration to NATO and 
the EU, a regressive move against the investments and 
progress that we so direly need, and it could not be 
sold as valuable to the European Union. Historical 
dreams must not darken the vision of the future.  
 Albania is convinced that the recognition of the 
new State of Kosovo is in the interests of Kosovo, 
Albania, Serbia and of all its close and distant 
neighbours. It is in the interest of the European and 
Mediterranean region. That is why Kosovo — this new 
political, economical and social reality — fully 
deserves to be a Member of our United Nations as soon 
as possible. I call upon the Assembly to admit with 
  
 
08-51839 40 
 
realism this irreversible development by recognizing 
and supporting, without any reserve, the Republic of 
Kosovo.  
 Albania continues to remain committed to 
cooperating with and enriching and fulfilling the 
United Nations ideals by fully believing in the active 
role of the international community as it faces the 
present global challenges. In order to fulfil this 
mission, we must all together give our support and 
readiness to this Organization, which embodies not 
only universal values, but also the aspirations of 
humanity.  